 

July 28, 2005

 

 

Mr. Walter W. Buckley, III

221 Atlee Road

Wayne, PA 19087

Dear Buck:

Pursuant to Section 3 of your Employment Agreement dated March 9, 2004 (the
"Employment Agreement"), the Board of Directors of Internet Capital Group, Inc.
("ICG") on July 22, 2005 approved an equity grant for you in the form of 130,000
shares of restricted stock and 616,000 stock appreciation rights with a base
price of $7.34, as more fully described in their respective grant instruments.



In addition to your equity grant, ICG's Board also approved stock ownership
guidelines for ICG's senior management. Under these guidelines, you are expected
to own the lesser of (1) 40% of any restricted stock granted to you that vests
after July 22, 2005, and (2) stock worth at least 300% of your base salary.



You agree that the scope of the noncompetition covenant in the Employment
Agreement should cover internet software and services companies and companies
that become ICG partner companies after the date hereof. Accordingly, this
letter agreement hereby deletes Section 15(a)(1) of the Employment Agreement and
replaces it in its entirety with the following language:

During the Term and until the last day of the six month period following the
Executive's termination of employment for any reason, the Executive hereby
agrees that he will not, except with the prior written consent of the Board and
the ICG Board, directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
the Executive's name to be used in connection with, any business or enterprise
or any division of any business or enterprise whose primary business involves or
is related to business to business commerce using the internet or internet
software or services.

This letter agreement also hereby deletes Section 15(a)(2) of the Employment
Agreement and replaces it in its entirety with the following language:



For the 12-month period following the period described in (1) above, the
Executive will not, except with the prior written consent of the Board and the
ICG Board, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit the Executive's
name to be used in connection with, any entity, or division or business unit of
an entity, that is a direct competitor of one or more of any company that
becomes an ICG partner company after July 28, 2005 or of the following entities
or their successors: LinkShare, ICG Commerce, Marketron, StarCite, Blackboard,
CommerceQuest and Investor Force.

Lastly, we agree that your Employment Agreement will be amended, without your
consent, so that your Employment Agreement and any benefits provided there under
will comply with the requirements of section 409A of the Internal Revenue Code
of 1986 (the "Code"). Amendment of your Employment Agreement to comply with
section 409A of the Code will not result in you being entitled to receive any
enhanced benefit under your Employment Agreement.



Please sign the enclosed copy of this letter agreement acknowledging your
agreement with the terms set forth herein and return it to our human resources
department as soon as possible.

Sincerely,

 

 

Anthony Dolanski

Chief Financial Officer

 

Accepted and agreed:

 

 

___________________________________________________

Walter W. Buckley, III Date

 

Enclosure

cc: Employee file